DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (JP 2004192576A, see IDS filed 10/06/2021).
As per claim 1, Inoue discloses a drawing management apparatus comprising: an input device (paragraph [0001]: a drawing management system); and a processor (the drawing management system is a computer system, which inherently includes a processor) configured to: receive input of information from the input device (paragraph [0027]: input device 26 inputs information such as search conditions) concerning a specific subject (paragraph [0018]: products) and information concerning a purpose of a design change to be made to the specific subject (paragraph [0020]: “a change reason code” is the claimed “information concerning a purpose of a design change”); search for a pair of drawings (figure 8a and 8b) which have characteristics similar to characteristics of the specific subject (paragraphs [0027]&[0029], search conditions are inputted for changing content data) and which are constituted by a drawing to which a design change has been made in accordance with the purpose (paragraph [0061], figure 8b shows the change has been made) and a drawing to which the design change has not yet been made (figure 8a is a drawing before change), on the basis of the information concerning the specific subject and the information concerning the purpose of the design change (paragraph [0053], change is done in accordance with the change reason code); and cause the searched pair of drawings to be displayed to a user, wherein the information concerning the purpose of the design change is recorded by the drawing management apparatus (figures 8a and 8b are the claimed “searched pair of drawings” and figure 8c shows the design change).
As per claim 1, Inoue discloses wherein the processor is configured to generate a display image indicating the searched pair of drawings and a point to note associated with the search pair 
As per claim 3, Inoue discloses wherein the processor is configured to generate a display image indicating the search pair of drawings and comparison information on the display image, the comparison information indicating a result of comparing the searched pair of drawings (as shown in figure 8, figures 8a and 8b are the displayed pair of drawings, and the change is noted in figure 8c in dash line).
As per claim 4, see explanation in claim 3.
As per claim 5, Inoue discloses wherein, if the searched pair drawings has a latter version and if a drawing of the later version is not included in the searched pair of drawings, the processor is configured to cause information indicating that the search pair of drawings has a later version to be presented to the user (paragraph [0036], edition number 303 indicates the version of the drawing, and the edition number indicates how many times the image has been revised).
As per claim 6, see explanation in claim 5.
As per claim 7, see explanation in claim 5.
As per claim 8, see explanation in claim 5.
As per claim 9, Inoue discloses a drawing management apparatus (paragraph [0001]: a drawing management system) comprising: a processor (the drawing management system is a computer system, which inherently includes a processor) configured to extract a characteristic term of a drawing as a characteristic of the drawing (paragraph [0046]: identification information for identifying drawing change location data is the claimed “characteristic term of a drawing”); extract a purpose of a design change made to the drawing from design change information 
As per claim 10, Inoue discloses wherein the processor is configured to: extract a point to note on designing of a drawing from the design change information (as shown in figure 8, figures 8a and 8b are the displayed pair of drawings, and the change is noted in figure 8c in dash line), and manage (drawing management unit 11 manages all the drawings before and after the change as well as the changes as shown in figures 8 and 10) a drawing in association with the point to note extracted on designing of the drawing (figure 8c and figure 10 are the drawings in association with change extracted on designing of the drawing.).
As per claim 11, Inoue discloses wherein the processor is configured to: generate comparison information by comparing an image of a drawing to which a design change has been made with an image of drawing to which the design change has not yet been made (as shown in figure 8), and manage a drawing in association with the comparison information concerning the drawing (as explained above, drawing management unit 11 manages the drawings and comparison data as shown in figures 8 and 10).
As per claim 12, see explanation in claim 11.
As per claim 13, Inoue discloses wherein the processor is configured to: manage a plurality of drawings as a tree structure representing a parent-child relationship between the plurality of drawings; and trace the tree structure and extract a characteristic term from a subject drawing and a parent drawing of the subject drawing as a characteristic of the subject drawing 
As per claim 14, see explanation in claim 13.
As per claim 15, see explanation in claim 13.
As per claim 16, see explanation in claim 13.
As per claim 17, see explanation in claims 1 and 9; drawing manage unit 11 is the claimed “drawing management apparatus” and “drawing data storage unit” in paragraph [0014] is the claimed “drawing storage apparatus”.
As per claim 18, Inoue discloses wherein the information from the input device concerning the specific subject indicates the specific subject (design change ID 501), and the information concerning the purpose of the design change indicates the purpose of the design change (change reason code 502).
As per claim 19, Inoue discloses wherein the processor is configured to extract the characteristic term from the name of the drawing (paragraph [0043]: at least file name “10002” is extracted and modified to reflect change to the drawing).
As per claim 20, see explanation in claims 18 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667